tax exempt and jul department of the treasury internal_revenue_service washington d c government entities division uniform issue list ter ryt4 legend taxpayer a ira b financial_institution c fund d fund e agency f account g financial_institution h individual amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount from ira b asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to his incarceration which interfered with the management of his financial affairs in march taxpayer a was arrested in taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c within ira b taxpayer a invested in fund d and fund e connection with his arrest agency f seized amount from fund d and amount from fund e totaling amount subsequently taxpayer a’s attorney individual i filed a motion for release of his seized assets in july a federal court ordered the release of all but amount of taxpayer a’s seized assets this amount was initially deposited into individual i's client trust account soon thereafter individual transferred this to taxpayer a’s father’s account account g with financial_institution h acquitted and released from confinement the remaining portion of the assets seized from ira b was refunded in january taxpayer a was taxpayer a received a form_1099 r showing a distribution of amount from ira b for the taxable_year on date taxpayer a mailed to financial_institution c a check for amount and included an instruction that it be deposited into ira b and allocated to funds d and e in the same amounts at the time it was seized on date financial_institution c deposited amount and amount totaling amount into funds d and e respectively within ira b based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 l of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to his incarceration which interfered with the management of his financial affairs therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the day requirement were met with respect to taxpayer a’s contribution of amount into ira b on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at d sincerely yours alt a salw manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
